Per Curiam.
On January 14, 1969, defendant, wMle represented by counsel, pled guilty to the charge of armed robbery.* From this conviction and sentence defendant filed a claim of appeal alleging that he was not advised of the consequences of his plea and further that the plea was not understandingly made.
*587The people have filed a motion to affirm the conviction. We have examined the transcript of the proceedings and determined that it is manifest that the questions sought to he reviewed based on this record are so unsubstantial as to need no argument or formal submission. The trial judge informed the defendant of his right to jury trial and trial without a jury. Moreover, he informed the defendant that he may be sentenced to prison for life or for any term of years. Furthermore, the record obviates any concern as to whether the defendant understood the charge against him or whether his plea was understandingly made.
We, therefore, affirm.

 MCLA § 750.529 (Stat Ann 1969 Cum Supp § 28.797).